DIXON, J.,
is of the opinion this writ should be granted, since the attempted murder and the murder convictions arise out of the same transaction and require the same evidence. The trial court was in error in setting aside the attempted murder conviction in October, 1973, and this court was in error in failing to grant writ No. 54,190 in December 1973. State v. Poland, 255 La. 746, 232 So.2d 499 is in conflict with State v. Didier, 262 La. 364, 263 So. 2d 322, and State ex rel. Wikberg v. Henderson, La., 292 So.2d 505.